FILED
                           NOT FOR PUBLICATION                                MAY 28 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RICHARD WILLIAM POSTMA, Jr.,                     No. 14-35447

              Plaintiff - Appellant,             D.C. No. 3:14-cv-00022-RRB

  v.
                                                 MEMORANDUM*
STEPHEN VAN GOOR, Bar Counsel and
MARK WOELBER, Assistant Bar
Counsel,

              Defendants - Appellees.


                   Appeal from the United States District Court
                             for the District of Alaska
                 Ralph R. Beistline, Chief District Judge, Presiding

                       Argued and Submitted May 13, 2015
                               Anchorage, Alaska

Before: CANBY, BYBEE, and WATFORD, Circuit Judges.

       The facts and procedural posture of this case are known to the parties, and

we do not repeat them here. Appellant Richard W. Postma, Jr. appeals the district

court’s grant of Appellees Stephen Van Goor’s and Mark Woelber’s motion for



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
summary judgment. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a district court’s summary judgment decision based on absolute or qualified

immunity. Lacey v. Maricopa Cnty., 693 F.3d 896, 911 (9th Cir. 2012) (en banc).

We review for abuse of discretion attorney fee awards made pursuant to 42 U.S.C.

§ 1988. McCown v. City of Fontana, 565 F.3d 1097, 1101 (9th Cir. 2009). We

affirm the district court’s grant of summary judgment based on Appellees’

prosecutorial immunity, but we reverse its grant of attorney’s fees.

      Absolute prosecutorial immunity attaches to prosecutors for acts within the

scope of their duties. Imbler v. Pachtman, 424 U.S. 409, 422–29, 431 (1976).

This immunity also covers bar officials, administrative law judges, and agency

prosecutors “so long as they perform functions similar to judges and prosecutors in

a setting like that of a court.” Hirsh v. Justices of Supreme Court of State of Cal.,

67 F.3d 708, 715 (9th Cir. 1995) (citing Butz v. Economou, 438 U.S. 478, 511–17

(1978)). Postma argues that by filing an Original Application with the Alaska

Supreme Court, Appellees “side-stepped the judicial process” and went beyond the

“special authorization” of their official positions, thereby acting merely as “private

lawyers.” See Stapley v. Pestalozzi, 733 F.3d 804, 811–12 (9th Cir. 2013); Lacey,
693 F.3d at 914. We disagree. Appellees exercised their authority (as articulated

in Alaska Bar Rule 30(b)) to seek relief directly from the Alaska Supreme Court


                                          2
before taking any action against Postma. Postma argues that the Bar Rules do not,

in fact, grant Appellees such authority. But our absolute immunity analysis does

not depend on the fine details of local law. What matters is that Appellees were at

least arguably empowered to act in service of a prosecutorial function. See

McCarthy v. Mayo, 827 F.2d 1310, 1314–15 (9th Cir. 1987). Moreover, far from

seeking to avoid the judicial process, Appellees were working within the judicial

process to “petition” the Alaska Supreme Court to “order [Postma] to submit to a

medical and/or psychological examination.” Bar Rule 30(b). Accordingly,

Appellees are entitled to absolute immunity.1

      The district court abused its discretion in granting attorney’s fees because it

did not make sufficient findings that Postma’s claims were “frivolous,

unreasonable or without foundation.” Harris v. Maricopa Cnty. Superior Court,

631 F.3d 963, 968 (9th Cir. 2011) (citation and internal quotation marks omitted).

Instead, the district court merely stated without any explanation that the claims

were “frivolous, unreasonable, or groundless” in granting Appellees’ motion for an

attorney’s fees award. Although we hold that Postma’s claims are not meritorious,



      1
        The district court also held that Postma’s claim for injunctive relief was
barred by Younger v. Harris, 401 U.S. 37 (1971), but Younger abstention is
inapplicable here because Postma abandoned any claims for injunctive relief when
he clarified that he was suing defendants in their individual capacities only.

                                          3
they were not frivolous, and we reverse the district court’s award of attorney’s

fees.

        The judgment of the district court granting Appellees’ motion for summary

judgment is AFFIRMED, and its judgment granting Appellees attorney’s fees is

REVERSED.2 Each party shall bear its own costs.




        2
       Postma’s motion to supplement the record, filed September 4, 2014, is
construed as a request for judicial notice and is denied as irrelevant. United States
v. Wei Lin, 738 F.3d 1082, 1085 (9th Cir. 2013).

                                          4